Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim 1 recites X-th row and Y-th column, (X-1)-th row, which are not describe in the figure.
Claim 11 recites “wherein the image frame to be displayed includes J rows and Q columns of sub-pixel images, X is greater than or equal to 2, and is less than or equal to J, Y is greater than or equal to 1, and is less than or equal to Q, and X, Y, J and Q are all integers, which does not describe in any figure. Nowhere in the figures describe the J rows and Q columns  
Specification “A grayscale value in a first row and a T-th column of the first OD look-up table is equal to a grayscale value in a first row and a T-th column of the second OD look-up table, and a grayscale value in a K-th row and a first column of the first OD look-up table is equal to a grayscale value in a K-th row and a first column of the second OD look-up table. An actual grayscale value in the K-th row and the T-th column of the first OD look-up table is greater than or equal to an actual grayscale value in the K-th row and the T-th column of the second OD look-up table. All actual grayscale values in the first OD look-up table are not completely equal, and all actual grayscale values in the second OD look-up table are not completely equal. T is greater than or equal to 2, and is less than or equal to M, and T is an integer. K is greater than or equal to 2, and is less than or equal to N. And T and K are both integers”, which does not specified in the figures where in T-th, K-th.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 recites “an actual grayscale value of a sub-pixel image in an X-th row and a Y-th column according to a preset grayscale value of a sub-pixel image in an (X-1)-th row and the Y-th column and a preset grayscale value of the sub-pixel image in the X-th row and the Y-th column of an image frame to be displayed, wherein the image frame to be displayed includes J rows and Q columns of sub-pixel images, X is greater than or equal to 2, and is less than or equal to J, Y is greater than or equal to 1, and is less than or equal to Q, and X, Y, J, and Q are all integers”, is vague. It is not described in the specification and on the figures so one can understand the invention or can find an actual grayscale values?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admiteted Prior Art (hereinafter AAPA) in view of Huang (US 2021/0225302).
Regarding claims 1, 11, AAPA discloses a display driving method, comprising: determining, by a timing controller, an actual grayscale value of a sub-pixel image in an X-th row and a Y-th column according to a preset grayscale value of a sub-pixel image in an (X-1)-th row and the Y-th column and a preset grayscale value of the sub-pixel image in the X-th row and the Y-th column of an image frame to be displayed  (see fig. 3A, [0027] FIG. 3A is a drive principle diagram of a sub-pixel image in an X-th row and a Y-th column in the related art ([0071] For example, as shown in FIG. 3A, the preset grayscale value of the sub-pixel image in the X-th row and the Y-th column is Gn, and the preset grayscale value of the sub-pixel image in the (X-1)-th row and the Y-th column is (Gn-1). In a case where a first driving voltage value corresponding to the preset grayscale value Gn is input to the sub-pixel in the X-th row and the Y-th column, if an absolute value of a voltage difference between the first driving voltage value corresponding to the preset grayscale value Gn and a second driving voltage value corresponding to the preset grayscale value (Gn-1) is small, a grayscale value displayed on this sub-pixel may not reach the expected preset grayscale value Gn within the charging time. 
However, AAPA is silent about overdrive look-up table.
Huang discloses a driving method for a display device and a display device are disclosed. The driving method includes: obtaining a pre-display image; obtaining, according to an average of corresponding preset grayscale values of two blue sub-pixels in a pixel group, n sets of target grayscale value pairs of the pixel group by table lookup; and displaying a same pre-display image in m continuous frames of display cycles.

Therefore, the combination of AAPA and Huang, discloses wherein the image frame to be displayed includes J rows and Q columns of sub-pixel images, X is greater than or equal to 2, and is less than or equal to J, Y is greater than or equal to 1, and is less than or equal to Q, and X, Y, J, and Q are all integers; and/or receiving at least one overdrive look-up table, each overdrive look-up table including N rows and M columns of grayscale values, wherein, the N rows and M columns of grayscale values include first theoretical grayscale values located in a first row of the overdrive look-up table, second theoretical grayscale values located in a first column of the overdrive look-up table, and actual grayscale values located in remaining positions in the overdrive look-up table; each actual grayscale value corresponds to a first theoretical grayscale value and a second theoretical grayscale value; N and M are all integers greater than 1; and determining a position of a first theoretical grayscale value equal to the preset grayscale value of the sub-pixel image in the (X-1)-th row and the Y-th column in the overdrive look-up table and a position of a second theoretical grayscale value equal to the preset grayscale value of the sub-pixel image in the X-th row and the Y-th column in the overdrive look-up table; and determining the actual grayscale value of the sub-pixel image in the X-th row and the Y-th column from the overdrive look-up table according to the position of the first theoretical grayscale value and the position of the second theoretical grayscale value (see AAPA, [0027] FIG. 3A is a drive principle diagram of a sub-pixel image in an X-th row and a Y-th column in the related art ([0071] For example, as shown in FIG. 3A, the preset grayscale value of the sub-pixel image in the X-th row and the Y-th column is Gn, and the preset grayscale value of the sub-pixel image in the (X-1)-th row and the Y-th column is hat would be more rows and columns. One value of Gn-1 could ne J row and Q column; Huang Display a same pre-display image in m continuous frames of display cycles, where in a same frame of display cycle, grayscale values of the two blue sub-pixels in the pixel group are the first target grayscale value and the second target grayscale value in a set of target grayscale value pair; the first target grayscale value of each set of target grayscale value pair is greater than a preset grayscale value of a corresponding blue sub-pixel, and the second target grayscale value is smaller than a preset grayscale value of a corresponding blue sub-pixel; in at least two frames of display cycles, target grayscale value pairs corresponding to pixel groups in a same position on the display panel are different; and m is an integer greater than 1, and n is an integer greater than 1 and less than or equal to m).
Regarding claim 2, the combination of AAPA and Huang, discloses the display driving method according to claim 1, further comprising: updating, by the timing controller, the preset grayscale value of the sub-pixel image in the X-th row and the Y-th column of the image frame to be displayed to the actual grayscale value; and outputting, by the timing controller, actual grayscale values of all sub-pixel images of the image frame to be displayed to at least one source driver row by row, so that the at least one source driver drives J rows and Q columns of sub-pixels in a display panel row by row according to the actual grayscale values to display an image frame (see AAPA fig. 3A, at least the at least one source driver drives J rows and Q columns of sub-pixels in a display 
Regarding claims 3, 12, the combination of AAPA and Huang, discloses the display driving method according to claim 1, wherein determining the actual grayscale value of the sub-pixel image in the X-th row and the Y-th column according to the preset grayscale value of the sub-pixel image in the (X-1)-th row and the Y-th column and the preset grayscale value of the sub-pixel image in the X-th row and the Y-th column of the image frame to be displayed, includes: receiving at least one overdrive look-up table, each overdrive look-up table including N rows and M columns of grayscale values, wherein, the N rows and M columns of grayscale values include first theoretical grayscale values located in a first row of the overdrive look-up table, second theoretical grayscale values located in a first column of the overdrive look-up table, and actual grayscale values located in remaining positions in the overdrive look-up table; each actual grayscale value corresponds to a first theoretical grayscale value and a second theoretical grayscale value; N and M are all integers greater than 1; and determining a position of a first theoretical grayscale value equal to the preset grayscale value of the sub -pixel image in the (X-1)-th row and the Y-th column in the overdrive look-up table and a position of a second theoretical grayscale value equal to the preset grayscale value of the sub -pixel image in the X-th row and the Y-th column in the overdrive look-up table; and determining the actual grayscale value of the sub -pixel image in the X-th row and the Y-th column from the overdrive look-up table according to the position of the first theoretical grayscale value and the position of the second theoretical grayscale value (see AAPA fig. 3, and Huang fig. 3).
Regarding claim 7, the combination of AAPA and Huang, discloses The display driving method according to claim 3, wherein after receiving the at least one overdrive look-up table, and 
Regarding claim 13, the combination of AAPA and Huang, discloses the timing controller according to claim 12, wherein the controller is further configured to retrieve the first overdrive look-up table and the second overdrive look-up table from a non-volatile memory, and store them in the memory (see Huang fig. 9, element 13).
Allowable Subject Matter
Claims 4-6, 8-10, 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the references cited in record disclose or suggest the display driving method according to claim 3, wherein the at least one overdrive look-up table includes a first overdrive look-up table and a second overdrive look-up table; and the display driving method further comprises: determining, by the timing controller, whether a pulse width modulation signal used to drive at least one light source in a backlight module to emit light is at a high level or a low level, wherein determining the position of the first theoretical grayscale value equal to the preset grayscale value of the sub-pixel image in the (X-1)-th row and the Y-th column in the overdrive look-up table and the position of the second theoretical grayscale value equal to the preset grayscale value of the sub-pixel image in the X-th row and the Y-th column in the overdrive look-up table, and determining the actual grayscale value of the sub-pixel image in the X-th row and the Y-th column from the overdrive look-up table according to the position of the first theoretical grayscale value and the position of the second theoretical grayscale value, includes: in response to determining 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623